DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice
 The examiner attempted to reach out the attorney on the record (2 of November and 7 of November) to resolve the issues in the claims by an examiner amendment without success. The applicant is asked to amend the corresponding claims in the claims objection below accordingly and filing a terminal disclaimer.
Acknowledgment
Claims 17, 26, 30  are amended and filed on 9/6/2022.
Claim Objections
Claims 18-19, 22, 27, 36 are objected to because of the following informalities:  
In lines 1-2 of claim 18 “the first application method” should recites “the first additive application method” to be consistent with the claim language in claim 17. 
In line 2 of claim 18  “second application method” should read as “the second additive application method” since it appears to be referring the last line of claim 17. 
 In lines 1-2 of claim 19 “the first application method” should recites “the first additive application method” to be consistent with the claim language in claim 17.
In line 2 of claim 19  “second application method” should read as “the second additive application method” since it appears to be referring the last line of claim 17. 
In line 1 of claim 22 “the first application method” should recites “the first additive application method” to be consistent with the claim language in claim 17. 
In lines 2-3 of claim 22  “second application method” should read as “the second additive application method” since it appears to be referring the last line of claim 17. 
In lines 1-2 of claim 27, “the first section of a converter” should read as “the first section of the converter” (as it is referring to the limitation in line 4 of claim 26.). 
In claim 36, “at least one of the at least one conductive paths” should read as “at least one of the at least two conductive paths” (as it is referring to the claim 35).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21, 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "a plurality of converters" in line 2. It is unclear if the converter in lines 4 claim 17 is part of these convertors. The examiner suggests to amend the “converter” in line 4 of claim 17 to “ at least one controverter” and changes the converter through the claim to “ at least one converter” and to amend the limitation in claim 20  such as “ the at least one converters comprises a plurality of converters”. 
Claim 20 recites the limitation “at least one section” in lines 2-3. It is unclear if “a first section and a second section” as indicated as a section of the converter in claim 17, lines 7, 10 are included or not. The examiner suggests to amend the limitation in claim 20 to “ each converters comprising at least one section of a first section and a second section”. Also, amend other limitation accordingly in line 3 of claim 20.
Claim 21 recites “the additive application” in lines 1-2. It is unclear limitation. There are two additive applications which are recited in claim 17 . So it  is unclear if the additive application method refers to the first additive application method or second additive application method or both. Note: it seems to be at least one of these methods ( see ¶0006, ¶0062 of the current application), so the applicant is advice to amend the claim such as “ at least one of the first additive application method or the second additive application method”.
Claim 35 recites “at least two conductive paths” in line 2. It is unclear if it include the one already recited in claim 6. Are the at least two conductive paths include only one of the at least first conductive path or only from the at least second conductive path or one from each paths ?. The examiner suggests to amend the limitation such as “at least two conductive paths from the at least first conductive paths and the at least second conductive path” this is base on the Fig. 2 and abstract. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-33 of copending Application No. 16/495545 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Both claim 17 of the current application and claim 19 of the copending application discloses a medical device comprising: a hart part defining fluid paths (claim 19), a convertor (claim 19), wherein  a first section of the convertor has a first additive application method and at least a second section has a second application method and wherein the first and second additive methods are differ from each other (claim 17, at least a section is applied or superimposed to the hard part by at least one additive application method implied that two section can have two different methods as indicated in claim 20, 21 in copending the application).
Also, the limitation in claim 18 discloses in copending application (copending application, claim 20), limitation of claim 19 ( claim 21), claim 20 ( claim 22), claim 21 ( claim 32), claim 22 ( claim 25), claim 23 (claim 26), claim 24 (claim 24), claim 25 (claim 31).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Note: the applicant may file the terminal disclaimer if the claim’s objection is resolved 
Allowable Subject Matter
Claims 26, 28-34 are allowed.
As to claim 26, a method for producing a medical device, the method comprising: producing or providing a hard part of the medical device, the hard part being a unitary member defining a fluid system for a medical fluid; applying at least a first section of a converter or of at least one conductive path directly on the hard part by a first additive application method; and applying at least a second section of the converter or of the at least one conductive path directly on the hard part by a second additive application method, wherein the first additive application method and the second additive application method differ from each other in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular,  Bradley et al. (US. 20110214504A1) is the closest prior art of record . Even though Bradley et al. discloses a method for producing a medical device, the method comprising: producing or providing a hard part of the medical device, the hard part, a converter, a first section of at least one conductive path and a second section of at least one conductive path, but Bradley et al. fails to disclose that the hard part being a unitary member defining a fluid system for a medical fluid; and the steps of applying at least a first section of a converter or of at least one conductive path directly on the hard part by a first additive application method; and applying at least a second section of the converter or of the at least one conductive path directly on the hard part by a second additive application method, wherein the first additive application method and the second additive application method differ from each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark, filed 9/6/2022, with respect to newly added limitations to claims 1, 26 have been fully considered and are persuasive.  The 102 rejection of claims 1, 26  has been withdrawn. 
	Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783